THE COURT.
The opinion of the court is that the clause of section 290 of the Civil Code which is in these words, “pro*328vided, also, that at any time during the existence of corporations for profit, other than those of the character last herein-above provided for, the number of the directors may, by a majority of the stockholders of the corporation, be increased, or diminished to any number not less than three, who must be members of the corporation” means a majority in .interest of the stockholders and not a majority in number only. And sections 362 and 312 do not change that construction of 290 and do not require any more than a majority in interest.
Let the writ issue.